Title: General Orders, 29 September 1780
From: Washington, George
To: 


                        

                            
                            Head Quarters Orangetown Friday September 29th 1780
                            Parole Pennsylvania
                            Countersigns Peru
                            Watchword Prepare Po.
                        
                        For the day tomorrow
                        Brigadier General Stark
                        Colonel Angell
                        Lieutenant Colonel Newall
                        Major Reid
                        Brigade Major Ashley
                    